DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belenkii (20100283840) in view of Levitt (8872854) and Smith (20080163504).
Referring to claims 1, 9, and 14, Belenkii shows an apparatus for target location, comprising: a portable housing comprising (see figure 1):
a range sensor to generate range data (see paragraph 5); an image sensor to generate image data (see paragraph 18 and 35); an input port for receiving GPS location data of the housing location (see paragraph 5 also see paragraphs 14-15 and 75) an inertial sensor to generate inertia data (see paragraph 75); and a processor to:
receive the image data from the image sensor and the housing location data from the input port (see paragraph 14-15 and paragraph 75) and determine a first orientation of the housing based on the image data (see paragraph 75) and receive the inertia data from the inertial sensor (see paragraph 75 note In case of cloudy weather the digital magnetic compass can provide continuous directional information.  The inertial 
Levitt shows a similar device that includes receive the image data from the image sensor and determine a first orientation of the housing based on the image data: and receive the inertia data from the inertial sensor and modify the first orientation based on the inertia data to produce a modified orientation of the housing (see column 1 line 65-column 2 line 17 see the first anchor point that is detected by the displayed image on the screen that is then updated based on the received data from the motion sensors).  It would have been obvious to include modifying the first orientation based on the inertial data to produce a modified orientation of the housing because this allows for rapid orientation based on image data and then a more accurate result after the user movement has been completed. 
However neither Belenkii nor Levitt shows receiving location data via a user input device coupled to the import port and determining the first orientation based on inputted housing location data.  
Smith shows a similar device that includes a user input that the user can manually input the housing location data (see paragraph 131).  Note that Smith shows the housing location data can be inputted by the user or through a GPS receiver, it would have been obvious to include both the GPS receiver and the user input because this allows for the device to determine the housing location even when there isn’t enough reception through the GPS receiver to determine location.  
Referring to claim 2, the combination of Belenkii and Smith shows the processor receives the housing location data via manual entry of a latitude value and a longitude value of the housing upon the user input device coupled to the input port (see paragraph 131 of Smith). Note that Smith shows the housing location data can be inputted by the user or through a GPS receiver, it would have been obvious to include both the GPS receiver and the user input because this allows for the device to determine the housing location even when there isn’t enough reception through the GPS receiver to determine location.  
Referring to claim 3, Belenkii shows the range sensor comprises a laser rangefinder (see paragraph 13).
Referring to claim 4, Belenkii shows the inertial sensor comprises a MEMS gyroscope (see paragraph 15).

Referring to claims 6, 12, and 18, Belenkii shows the celestial body comprises at least one selected from the group consisting of: the sun, the moon, one star other than the sun, a grouping of stars other than the sun, and one or more planets (see paragraph 72).
Referring to claims 7 and 13, Belenkii shows the image data comprises data indicative of a body having a known location and when the processor determines the first orientation, the processor compares the location indicated by the housing location data and the known location of the body (see paragraph 72).
Referring to claims 8, 10, and 16, Belenkii shows the processor is further configured to: receive the range data from the range sensor and housing location data; and determine the target location based on the modified orientation data, the range data, and the housing location data (see paragraph 71).
Referring to claim 19, Belenkii shows an input device is a laptop (see paragraph 22) however fails to specifically teach the user input device is selected from the group consisting of: a keypad; and a touchscreen.
Levitt shows a similar device that includes the user input device is selected from the group consisting of: a keypad; and a touchscreen (see column 2 lines 18-25).  It 
Referring to claim 20, Belenkii shows the celestial body is the sun, the instructions causing the processor to receive image data from an image sensor and determine a first orientation of the portable housing are operable during day-night crossover (see paragraph 19 also see paragraph 35).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645